
	
		II
		112th CONGRESS
		1st Session
		S. 1807
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Nonnuclear Energy Research and
		  Development Act of 1974 to provide for the prioritization, coordination, and
		  streamlining of energy research, development, and demonstration programs to
		  meet current and future energy needs, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Research and Development
			 Coordination Act of 2011.
		2.Comprehensive
			 plan for energy research, development, and demonstration
			(a)In
			 generalSection 6 of the Federal Nonnuclear Energy Research and
			 Development Act of 1974 (42 U.S.C. 5905) is amended—
				(1)by striking the
			 section heading and all that follows through the end of subsection (a) and
			 inserting the following:
					
						6.Comprehensive
				planning and programming
							(a)Comprehensive
				plan
								(1)In
				generalThe Secretary, in consultation with the National Energy
				Research Coordination Council established under section 18, shall submit to
				Congress, along with the annual submission of the budget by the President under
				section 1105 of title 31, United States Code, a comprehensive plan for energy
				research, development, and demonstration programs across the Federal
				Government.
								(2)Relationship to
				other reviewsThe plan—
									(A)shall be based on
				the most recent Quadrennial Energy Review prepared under section 801 of the
				Department of Energy Organization Act (42 U.S.C. 7321); and
									(B)may take into
				account key energy developments since the most recent Quadrennial Energy
				Review.
									(3)RevisionsThe
				plan shall be appropriately revised annually in accordance with section
				15(a).
								(4)GoalsThe
				plan shall be designed to achieve solutions to problems in energy supply,
				transmission, and use (including associated environmental problems) in—
									(A)the immediate and
				short-term (the period up to 5 years after submission of the plan);
									(B)the medium-term
				(the period from 5 years to 15 years after submission of the plan); and
									(C)the long-term
				(the period beyond 15 years after submission of the
				plan).
									;
				and
				(2)in subsection
			 (b), by striking (b)(1) and all that follows through the end of
			 paragraph (1) and inserting the following:
					
						(b)Department of
				Energy program
							(1)Program
								(A)In
				generalBased on the comprehensive plan developed under
				subsection (a), the Secretary shall develop and submit to Congress, along with
				the annual budget submission for the Department, a detailed description of an
				energy research, development, and demonstration program to implement the
				aspects of the comprehensive plan appropriate to the Department.
								(B)UpdatesThe
				program shall be updated and transmitted to Congress annually as a part of the
				report required under section
				15.
								.
				(b)ReportsSection
			 15 of the Federal Nonnuclear Energy Research and Development Act of 1974 (42
			 U.S.C. 5914) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking this Act and inserting this Act and the plan
			 under this Act;
					(B)in paragraph (2),
			 by striking nuclear and nonnuclear; and
					(C)in paragraph (3),
			 by striking nonnuclear;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking nonnuclear and inserting
			 energy; and
					(B)in paragraph (1),
			 by striking objections and inserting objectives;
			 and
					(3)by striking
			 subsection (c) and inserting the following:
					
						(c)AdministrationSection
				3003 of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113
				note; Public Law 104–66) shall not apply to this
				section.
						.
				3.Coordination and
			 reduction of duplication of energy research, development, and demonstration
			 activitiesThe Federal
			 Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5901 et seq.)
			 is amended by adding at the end the following:
			
				18.Coordination
				and reduction of duplication of energy research, development, and demonstration
				activities
					(a)DefinitionsIn
				this section:
						(1)Annual budget
				submissionThe term annual budget submission means
				the budget proposal of the President transmitted under section 1105 of title
				31, United States Code.
						(2)ChairpersonsThe
				term Chairpersons means —
							(A)the Director of
				the Office of Science and Technology Policy; and
							(B)the
				Secretary.
							(3)Comprehensive
				planThe term comprehensive plan means the
				comprehensive plan for energy research, development, and demonstration
				developed under sections 6(a) and 15(a).
						(4)CouncilThe
				term Council means the National Energy Research Coordination
				Council established under subsection (b).
						(5)Energy program
				agencyThe term energy program agency means an
				executive department or agency for which the annual expenditure budget for
				energy research, development, and demonstration activities, including
				activities described in section 6(b), exceeds $10,000,000.
						(b)National Energy
				Research Coordination Council
						(1)EstablishmentThere
				is established within the Department a National Energy Research Coordination
				Council to coordinate the development and funding of energy research,
				development, and demonstration activities for all energy program
				agencies.
						(2)CompositionThe
				Council shall be composed of—
							(A)the Director of
				the Office of Science and Technology Policy and the Secretary, who shall
				jointly serve as Chairpersons of the Council;
							(B)the Director of
				the Office of Management and Budget;
							(C)the head of any
				energy program agency; and
							(D)such other
				officers or employees of executive departments and agencies as the President
				may, from time to time, designate.
							(c)National energy
				research, development, and demonstration program budget
						(1)In
				generalThe Chairpersons shall—
							(A)in coordination
				with the Council, establish for each fiscal year a consolidated budget proposal
				to implement the comprehensive plan, taking into account—
								(i)applicable
				recommendations of the National Academy of Sciences under this Act; and
								(ii)the need to
				avoid unnecessary duplication of programs across Federal agencies;
								(B)provide budget
				guidance, coordination, and review in the development of energy research,
				development, and demonstration budget requests submitted to the Office of
				Management and Budget by each energy program agency; and
							(C)submit to the
				President and Congress the consolidated budget proposal under subparagraph (A)
				as part of the annual budget submission.
							(2)Timing and
				format of budget requestsThe head of each energy program agency
				shall ensure timely budget development and submission to the Chairpersons of
				energy research, development, and demonstration budget requests, in such format
				as may be determined by the Chairpersons with the concurrence of the Director
				of the Office of Management and Budget.
						(d)Coordination of
				implementationThe Chairpersons, in consultation with the
				Council, shall—
						(1)establish
				objectives and priorities for energy research, development, and demonstration
				functions under this Act;
						(2)review the
				implementation of the comprehensive plan in all energy program agencies;
						(3)make such
				recommendations to the President as the Chairpersons determine are appropriate
				regarding changes in the organization, management, and budgets of energy
				program agencies—
							(A)to implement the
				policies, objectives, and priorities established under paragraph (1) and the
				comprehensive plan; and
							(B)to avoid
				unnecessary duplication of programs across Federal agencies; and
							(4)notify the head
				of an energy program agency if the policies or activities of the energy program
				agency are not in compliance with the responsibilities of the energy program
				agency under the comprehensive plan.
						(e)Reports from
				the National Academy of Sciences
						(1)In
				generalThe Secretary, in consultation with the Council, may
				enter into appropriate arrangements with the National Academy of Sciences under
				which the Academy shall prepare reports that evaluate and provide
				recommendations with respect to specific areas of energy research, development,
				and demonstration, including areas described in section 6(b) and fundamental
				science and engineering research supporting those areas.
						(2)Submission to
				CongressThe Secretary shall submit to Congress a copy of each
				report prepared under this subsection.
						(f)Independent
				administration of Council
						(1)LocationThe
				physical location of the Council shall be separate and distinct from the
				headquarters of the Department.
						(2)BudgetThe
				Secretary shall submit the budget of the Council as a separate and distinct
				element of the budget submission of the Department for a fiscal year.
						(3)Personnel
							(A)In
				generalThe Secretary shall ensure that the Council has necessary
				administrative support and personnel of the Department to carry out this
				section.
							(B)Council
				personnel
								(i)In
				generalThe Chairpersons shall select, appoint, employ, and fix
				the compensation of such officers and employees of the Council as are necessary
				to carry out the functions of the Council.
								(ii)AuthorityEach
				officer or employee of the Council—
									(I)shall be
				responsible to and subject to the authority, direction, and control of the
				Chairpersons, acting through an Executive Director appointed by the
				Chairpersons or the designee of the Executive Director; and
									(II)shall not be
				responsible to, or subject to the authority, direction, or control of, any
				other officer, employee, or agent of the Department or Office of Science and
				Technology Policy.
									(C)Prohibition on
				dual office holdingAn individual may not concurrently hold or
				carry out the responsibilities of—
								(i)a
				position within the Council; and
								(ii)a position
				within the Department or Office of Science and Technology Policy that is not
				within the Council.
								(g)GAO review of
				effectiveness of CouncilNot later than 3 years after the date of
				enactment of this section and every 3 years thereafter, the Comptroller General
				of the United States shall submit to Congress a management assessment of the
				Council, including an assessment of whether the Council is—
						(1)adequately
				staffed with personnel with necessary skills;
						(2)properly
				coordinating and disseminating policy and budget information to the energy
				program agencies and managers on an effective and timely basis; and
						(3)aligning the
				overall energy research, development, and demonstration budget so as to achieve
				the comprehensive plan and avoid unnecessary duplication of programs across
				Federal
				agencies.
						.
		
